Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0106343 (Cruise).
With respect to claims 1 and 12, Cruise teaches a battery pack having a tower configuration (fig. 1: 8) (PP 0017) which may be used to power a power tool (PP 0005). The battery pack (2) comprises an upper [top] housing (6 and 8) and a lower housing (4) which encloses the battery pack (figure 1; PP 0033). Figure 1 shows that the housing includes a tower (8) with an aperture through which the terminal block may be exposed (PP 0018) and shows a portion which is operable to 

    PNG
    media_image1.png
    397
    489
    media_image1.png
    Greyscale

The housing further comprises a terminal block including a base made from an insulating material (plastic) and a plurality of metal terminals.  The metal terminal includes a connection portion which is exposed through the tower of the battery pack housing and electrically connects [interfaces] the battery pack to a cordless device (PP 0039) such as a power tool (PP 0005). The metal terminals are made from a different material than the housing (i.e. metal vs plastic).  These are same materials used by the instant (metal reinforcement of plastic) as well as using the same insert molding process as the instant invention (claim 3); one would appreciate that the terminals would serve to reinforce the support portion, and therefore read on the support member of the instant claim.
With respect to claim 2, Figure 10 shows that the terminal block, and therefore support member, is located in the tower in the upper housing of the battery pack (PP 0049).

With respect to claim 4, the terminal black may be retained in the upper housing by numerous and varied fasteners, for example screws (PP 0049) which would attack the terminal block, and therefore support member, to the top housing. 
With respect to claim 5, the terminals are made of metal (PP 0039).
With respect to claims 6-8, 13-15, and 19, the terminals have 5 portions in parallel and perpendicular alignment as shown in annotated Fig. 8 below:

    PNG
    media_image2.png
    563
    571
    media_image2.png
    Greyscale


Claim(s) 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0154535 (Olsson).
With respect to claims 1 and 12, Olsson teaches a battery pack connectable to a power tool (PP 0063).  The battery pack comprises a housing having housing (110) including a lid assembly (120) (PP 0071, Fig 1A) which provides mechanical support (PP 0081) and reads on the support portion of the instant claims.  The lid assembly may include a battery contact element (132) (PP 0085, Fig. 1A) which interfaces with the battery.  The housing may be made from plastic (PP 0072).  The 
With respect to claim 2, the PCB (152) and structural layer are disposed on the exterior of the lid assembly (PP 0075).
With respect to claim 4, the support member may be attached to the lid assembly by screws (PP 0106).
With respect to claim 5, the structural layer may be metal (PP 0075).
With respect to claims 6-9, 13-16, and 19-20, Fig. 3 shows a plurality of portions in parallel and perpendicular arrangements, such as indicated in annotated Fig. 3 below:

    PNG
    media_image3.png
    275
    449
    media_image3.png
    Greyscale

Wherein the fifth portion may be integrally formed with the other four portions (Fig. 3).
With respect to claims 10 and 17, Figure 5 shows that the support member is the same size as the support portion. 


Response to Amendment
Applicant’s arguments, see pages 5-23, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1-5, 10-12, and 17-18 under Olsson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/MIRIAM STAGG/         Supervisory Patent Examiner, Art Unit 1724